The charge was delivered by his honor Ogden Edvmrds, and reflected much credit on his abilities, his learning, and his humanity. He. recognized the principles of law insisted on by the counsel for the prisoners, and expressed a decided opinion, that the crime amounted merely to manslaughter. He observed, however, that it would be the duty of the jury to convict of the latter offence, unless they considered the original attack of the prisoners entirely justifiable. That the deceased, at the time when the fatal blow was inflicted, appeared to have relinquished his pursuit ; and the killing could not therefore be considered as a case of excusable homicide in self defence.
The jury retired, and after considerable deliberation returned their verdict not guilty of murder, but guilty of manslaughter; at the same time recommending the prisoner, Hannah Thompson, to the mercy of the court.
Sentence, imprisonment in the state prison of the southern district of New York at hard labour, for the following terms, to wit: Jane Garretson for the term of five years, —Susan Brown for the term of four years, and Hannah Thompson for the term of three years.